 


109 HRES 137 IH: Expressing the sense of the House of Representatives regarding the resumption of beef exports to Japan.
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 137 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Moran of Kansas (for himself, Mr. Goodlatte, Mr. Peterson of Minnesota, Mr. Blunt, Mr. Hayes, Mr. Lucas, Mr. Boehner, Mr. Pickering, Mrs. Musgrave, Mr. Barrow, Mr. Graves, Mr. Osborne, Mr. King of Iowa, Mr. Terry, Mr. Rehberg, Mr. Hulshof, Mr. Walden of Oregon, Mr. Nussle, Mr. Pence, Mrs. Cubin, Mr. Peterson of Pennsylvania, Mr. Everett, Mr. Shimkus, Mr. Miller of Florida, Mr. Putnam, Mr. Culberson, Mr. Jenkins, Mr. Gutknecht, Mr. Simpson, Mr. Otter, Mr. Goode, Mr. Neugebauer, Ms. Foxx, Mr. Scott of Georgia, Mr. Nunes, Mr. Rogers of Alabama, Mr. Holden, Mr. Hastings of Washington, Mr. Larsen of Washington, Mr. Kennedy of Minnesota, Miss McMorris, Mr. McCaul of Texas, Mr. Westmoreland, Mr. Tiahrt, Mr. Marshall, Mr. Skelton, Mr. Kingston, Mr. Bishop of Georgia, Mr. Conaway, Mr. Boozman, Mr. Latham, Mr. Ross, Mr. Berry, and Mr. Cole of Oklahoma) submitted the following resolution; which was referred to the Committee on Ways and Means
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the resumption of beef exports to Japan. 
 
Whereas the livestock industry in the United States, including farmers, ranchers, processors, and retailers, is a vital component of rural communities and the entire United States economy; 
Whereas United States producers take pride in delivering an abundant and safe food supply to our Nation and to the world; 
Whereas Japan has prohibited imports of beef from the United States since December 2003, when a single case of Bovine Spongiform Encephalopathy (BSE) was found in a Canadian-born animal in Washington State; 
Whereas the United States agriculture industry as a whole has been negatively affected by the Japanese ban and the loss of a $1,700,000,000 export market to Japan; 
Whereas the United States has undertaken a rigorous and thorough surveillance program and has exceeded internationally recognized standards of the World Organization for Animal Health (OIE) for BSE testing and has implemented safeguards to protect human and animal health; 
Whereas Japan is a member of the OIE and has agreed to such standards; 
Whereas the Sanitary and Phytosanitary (SPS) Agreement of the World Trade Organization (WTO) calls for WTO members to apply SPS measures only to the extent necessary to protect human, animal, and plant health, based on scientific principles; 
Whereas the United States and Japan concluded an understanding on October 23, 2004, that established a process that would lead to the resumption of imports of beef from the United States, yet such imports have not resumed; 
Whereas despite the best efforts of officials within the United States Department of State, the United States Department of Agriculture, and the Office of the United States Trade Representative, the Government of Japan continues to delay imports of beef from the United States on the basis of factors not grounded in sound science and consumer safety; 
Whereas the SPS Agreement does not provide to WTO members the right to discriminate and restrict trade arbitrarily; and 
Whereas Japan has been provided a reasonable timeframe to establish appropriate trade requirements and resume beef trade with the United States, and the Government of Japan is putting a long and profound bilateral trading history at risk: Now, therefore, be it 
 
That it is the sense of the House of Representatives that if the Government of Japan continues to delay in meeting its obligations under the understanding reached with the United States on October 23, 2004, to resume beef imports from the United States, the United States Trade Representative should immediately impose retaliatory economic measures on Japan. 
 
